IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,355



                 EX PARTE QUENTIN DEWAYNE ROACH, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 1016340 IN THE 339TH DISTRICT COURT
                           FROM HARRIS COUNTY



        Per curiam. K ELLER, P.J., dissents.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance with intent to deliver and sentenced to fifty years’ imprisonment. The

Fourteenth Court of Appeals affirmed his conviction. Roach v. State, No. 14-06-00756-CR (Tex.

App.–Houston [14th Dist.] 2008, no pet.).

        Applicant contends that his trial counsel rendered ineffective assistance. After holding a live

evidentiary hearing, the trial court made findings of fact and conclusions of law and recommended
                                                                                                   2

that we grant Applicant a new trial. Based on our own independent review of the record, we conclude

that trial counsel was ineffective and that Applicant is entitled to a new trial.1 The judgment of

conviction in Cause No. 1016340 from the 339th Judicial District Court of Harris County is set

aside, and Applicant is remanded to the custody of the sheriff of Harris County to answer the charges

as set out in the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 19, 2010
Do Not Publish




       1
         In reaching this conclusion, we wish to remind Applicant’s habeas counsel that he is an
officer of the court and is obligated under Rule 3.03 of the Disciplinary Rules of Professional
Conduct not to mislead this Court. TEX . DISCIPLINARY R. PROF. CONDUCT 3.03. In the future, we
encourage habeas counsel to take greater care in his legal arguments and to be cognizant of Rule
3.03.
3